Per Curiam.

This is a motion to confirm the report of the Referee sustaining charges of professional misconduct preferred against respondent.
Respondent was admitted to practice in the Second Judicial Department in 1955. Proceedings were instituted against him on September 29, 1967. He was charged in seven counts with forging clients’ indorsements to settlement checks and converting the clients’ shares of the proceeds and in an eighth count *164with, having engaged in a course of conduct of issuing worthless checks. The Referee found all of the charges to have been sustained.
The Referee’s findings are fully supported by the evidence and the report is confirmed.
The respondent has been guilty of professional misconduct which demonstrates his unfitness to continue as a member of the Bar. (Matter of Reape, 27 AD 2d 275.) He should be disbarred.
Stevens, J. P., Steuer, Tilzer, McGivern and McNally, JJ., concur.
Respondent disbarred effective July 18, 1968.